 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

 

 

 

 

UNITED STATES DISTRICT C PURT ‘
SOUTHERN DISTRICT OF CALIFO FP 27 2019 |
UNITED STATES OF AMERICA JUDGMENT IN AD CASK |
V. (For Offenses Commi e fe Nee | i

 

REYES LOPEZ-CARRILLO (1)
Case Number: 3:19-CR-00895-JLS

Craig M. Smith

Defendant’s Attorney

 

USM Number 73917-298

ry -

THE DEFENDANT:

] pleaded guilty to count(s) 1 of the Information

 

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offenses):

 

Title and Section / Nature of Offense Count
8:1324(a)(1 (AIG), (CD - Bringing In Aliens and Aiding and Abetting (Felony) j
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

x] Count(s) 2-7 of the Information are dismissed on the motion of the United States.

 

x] Assessment: $100.00 imposed

L] JVTA Assessment*: $
The Court finds the defendant indigent

 

'*Justice for Victims of Trafficking Act of 2015, Pub, L, No, 114-22,"
] No fine Li Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

September 20. 2019

V, of Imposition of Sentence
a

au ae L. SAMMARTINO
ITED STATES DISTRICT JUDGE
 

"

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: REYES LOPEZ-CARRILLO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-00895-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
24 months

LC} Sentence imposed pursuant to Title 8 USC Section 1326(b).
x The court makes the following recommendations to the Bureau of Prisons:
1. Western Region to accommodate family visits

Cl =‘ The defendant is remanded to the custody of the United States Marshal.

L] The defendant must surrender to the United States Marshal for this district:
LC] at AM. on

 

 

O asnotified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[] on or before

i] as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
‘Defendant delivered on = BQ
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-00895-JLS
